Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
    
Applicant's remarks, including the Declaration by inventor Yutaka Yoshida (Declaration II) filed on December 13, 2021 have been entered and considered. Claims 2, 3 and 17 have been cancelled. Claims 1, 4 – 16 and 18 – 21 are pending in this application. Claims 13 – 16 and 18 – 20 are withdrawn from further consideration subject to restriction requirement. Further, after careful consideration of Applicant’s arguments, including the information presented in the Declaration II, the examiner has maintained the 103 rejection over Shirahama as detailed in the Office action mentioned just above. The invention as currently claimed is not found to be patentable for reasons herein below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 – 12 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Shirahama JP-2014218598 A (Shirahama) as evidenced by “Biotechnology in Pulp and Paper Processing L. Viikari et al. Encyclopedia of Microbiology (Third Edition), 2009 (Viilkari). Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shirahama JP-2014218598 A (Shirahama) as evidenced by “Biotechnology in Pulp and Paper Processing L. Viikari et al. Encyclopedia of Microbiology (Third Edition), 2009 (Viilkari). 
 
Considering claims 1, 4  – 12 and 21, Shirahama teaches producing a cellulose fiber, and the fibers thereof, wherein raw material 2 having a degree of substitution of 2-hydroxy- 3-stearoxypropyl groups of 0.38 by adding 3.8 g of a 25 wt.% aqueous solution of sodium hydroxide and 9.8 g of stearyl glycidyl ether to 28.3 g of Kraft pulp and allowing a reaction to progress [Example 2 in paragraph [0099]. Further, Shirahama teaches at [0025] that the number average fiber diameter of the cellulose fibers of the disclosure is usually 1 μ m or less, preferably 500 nm or less, more preferably 200 nm or less, more preferably 100 nm or less, 
Furthermore, as to the claimed structural formula for the modified cellulose, the examiner submits that the structure depicted below is well known to be the cellulose structural form:

    PNG
    media_image1.png
    257
    494
    media_image1.png
    Greyscale

Further, the examiner submits that once the substituent taught by Shirahama is introduced, the claimed OR terminal group will be present. As to the limitation for m to be between 20 and 3,000, the examiner submits the Viilkari document as evidence that cellulose derived from plants have m in the range up to 3,000 [Page 8]. 
As to the new limitation in claim 1 requiring that a measured viscosity with an E-type viscometer, cone rotor: l°34’xR24, at 25°C and 1 rpm, of a dispersion having a concentration of 0,2% by mass, obtained by subjecting the modified cellulose  times at 100 MPa with a high-pressure homogenizer NanoVater L-ES manufactured by YOSHIDA KIKAI CO., LTD, in any one of the organic solvents selected from dimethylformamide, methyl ethyl ketone, and toluene is 15 mPa*s or more; Shirahama does not recognize that a measured viscosity according to the method described in claim 1 is 15 mPa.s or more. However, the modified cellulose product taught by Shirahama when measured is considered to inherently have a viscosity of 15 mPa.s or more. Support for said expectation is found in that the cellulose is modified by the same substituent in the same proportions, using cellulose fibers of same dimensions.   
Response to Arguments
Applicant's remarks, including the Declaration by inventor Yutaka Yoshida (Declaration II) filed on December 13, 2021 have been entered and considered. Claims 2, 3 and 17 have been cancelled. Claims 1, 4 – 16 and 18 – 21 are pending in this application. Claims 13 – 16 and 18 – 20 are withdrawn from further consideration subject to restriction requirement. Further, after careful consideration of Applicant’s arguments, including the information presented in the Declaration II, the examiner has maintained the 103 rejection over Shirahama as detailed in the Office action mentioned just above. The invention as currently claimed is not found to be patentable for reasons herein below.
8.	Applicant’s arguments, including the information in the Declaration II filed on December 21, 2021 have been fully considered but they are found to be not persuasive for the following reasons.
as extremely harsh when compare to the washing conditions in example 2 of Shirahama. The washing conditions in those examples include in addition to the isopropanol and water washing, washing twice with isopropanol, twice with water, twice with acetone, three times with toluene, and finally twice-with acetone. Furthermore, in Declaration II, inventor Yoshida does not provide any evidence showing that in the fibers of the invention exists a “true degree of substitution”. This does not provide the opportunity to make a fair, reasonable conclusion as to overcoming the rejection over Shirahama. The rejection is proper and it is maintained.
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.



/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786






/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786